Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
2. 	Applicant’s election without traverse of claims 1-6 and 13-21 in the reply filed on 09 February 2021 is acknowledged.

Information Disclosure Statement
3. 	The Information Disclosure Statements submitted on 11 February 2021, 06 June 2019, and 20 March 2019 have been considered by the Examiner. 

Status of Claims 
4. 	Claims 1-11 and 13-21 are pending, of which claims 1, 13, and 14 have been currently amended; claims 7-11 have been withdrawn; claim 12 has been canceled; and claims 1-6 and 13-21 are under consideration for patentability. 

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 1-6 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV (US 2014/0005708 A1). 

a plurality of input spindles (third drive spindle assembly 436 and fourth drive spindle assembly 456 [0234-0235, FIG. 18]); 
a plurality of first cables (third drive cables 434 which consist of two cables 434A and 434B [0234, FIGS. 17-18]); 
a plurality of second cables (fourth drive cables 454 which consist of two cables 454A and 454B [0235, FIG. 17-18]), one of each of the first and second plurality of cables being wrapped around a corresponding input spindle of the plurality of input spindles (the third drive cables 434A / 434B are wrapped around the third drive spindle assembly 436 and the fourth drive cables 454A / 454B are wrapped around the fourth drive spindle assembly 456 [0234-0235, FIGS. 17-18]);
 	a chassis in which the plurality of input spindles is mounted (tool mounting portion 300 [0234-0235, FIG. 18]);
 an instrument shaft comprising a first end and a second end (shaft assembly 200 has a first and second end as demonstrated on figures 5 and 22 [0225]), the instrument shaft extending from the chassis at the first end (shaft assembly 200 which extends from the tool mounting portion 300 as demonstrated on figures 5 and 22 [0225, 0234-0235]);
 a mechanical structure coupled to the second end of the instrument shaft (effector 3000 which is coupled to the shaft assembly 200 as demonstrated on figure 22 [0225, 0234, 0406]), the mechanical structure having a plurality of degrees of freedom of motion (the end of the effector 3000 has jaw members that have a plurality of 
a first pulley mounted at a first level on the chassis (third drive pulley 432 located on the tool mounting portion 300 [0234-0235, FIG. 16, FIG. 18]), the first pulleys receiving the plurality of first cables from the plurality of input spindles and redirecting the plurality of first cables toward the instrument shaft (the third drive cables 434A / 434B are wrapped around the third drive pulley 432 and the cables 434A / 434B are further directed to the proximal tube segment 202 of the shaft assembly 200 as demonstrated on figures 17-18 [0225, 0234]); and 
a second pulley mounted at a first level on the chassis (fourth drive pulley 452 located on the tool mounting portion 300 [0234-0235, FIG. 16, FIG. 18]), the second pulley receiving the plurality of second cables from the plurality of input spindles and redirecting the plurality of first cables toward the instrument shaft (the fourth drive cables 454A / 454B are wrapped around the fourth drive pulley 452 and the cables 454A / 454B are further directed to the proximal tube segment 202 of the shaft assembly 200 as demonstrated on figures 17-18 [0225, 0234]). 
Shelton, IV does not explicitly teach the first pulley to comprise a plurality of first pulleys and the second pulley to comprise a plurality of second pulleys; and
the plurality of second pulleys mounted at a second level on the chassis different from the first level, the plurality of second pulleys receiving the plurality of second cables from the Attorney Docket No.: P05662-WO-USApplication No.: 16/317,235Page 3plurality of input spindles and redirecting the plurality of second cables through the first level and toward the instrument shaft.
 The Examiner respectfully submits that, as Shelton, IV teaches the use of the cables, input spindles, pulleys, and chassis, configuring the exact number and arrangement of the cables, input spindles, pulleys, and chassis similar to the recited limitations above would be a matter of duplicating and rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).  
Regarding claim 2, Shelton, IV suggests the medical instrument of claim 1, wherein the chassis comprises: 
a first piece on which the plurality of first pulleys is mounted (the pulleys are mounted onto the driven discs 306 [0234, FIG. 15]); and 
a second piece (the driven discs 306 [0234, FIG. 15]). 
Shelton, IV does not explicitly the second piece mounted over the first piece so that the plurality of first pulleys is located between the first piece and the second piece, the second piece being between the plurality of first pulleys and the plurality of second pulleys.
The Examiner respectfully submits, as Shelton, IV teaches the use of the pulleys and pieces, configuring the arrangement of pieces corresponding to the pulleys as 
Regarding claim 3, Shelton, IV suggests the medical instrument of claim 1. Shelton, IV does not explicitly teach the plurality of first cables extends between the plurality of input spindles and the plurality of first pulleys without crossing; and 
a first set of the plurality of second cables crosses a second set of the plurality of second cables between the plurality of input spindles and the plurality of second pulleys.
The Examiner respectfully submits that, as Shelton, IV teaches the use of cables, input spindles, and pulleys, configuring the arrangement of the cables, input spindles, and pulleys similar to the recited limitation above would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).  
Regarding claim 4, Shelton, IV teaches wherein for each individual spindle of the plurality of input spindles, the first cable and the second cable wrapped around the individual input spindle are directed toward locations on opposite sides of a central axis of the instrument shaft (FIG. 24A demonstrates the cables on opposite sides of a central axis of the instrument shaft [0028]. For instance, the first cable 434A and the second cable 454B are on opposite sides of a central axis of the instrument shaft assembly ([0028, FIG. 24A]).


each first cable of the plurality of first cables is wrapped about the corresponding input spindle in a direction such that a path of the first cable from the corresponding input spindle to the plurality of first pulleys emerges within the array; and 
each second cable of the plurality of second cables is wrapped about the corresponding input spindle in a direction such that a path of the second cable from the corresponding input spindle to the plurality of second pulleys emerges from a perimeter of the array.
The Examiner respectfully submits that, as Shelton, IV teaches the use of the input spindles, cables, and pulleys, configuring the input spindles into an array, and modifying the path of the cables to emerge within and from the perimeter of the array similar to the recited limitations above would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).  
Regarding claim 6, Shelton, IV suggests the medical instrument of claim 1. Shelton does not explicitly teach wherein for each corresponding input spindle of the plurality of input spindles, the first cable wraps around the corresponding input spindle in a first direction, and the second cable wraps around the corresponding input spindle in a second direction opposite the first direction.

Regarding claim 13, Shelton, IV teaches wherein for each individual spindle of the plurality of input spindles, the first cable and the second cable wrapped around the individual input spindle are directed toward locations on opposite sides of a central axis of the instrument shaft (FIG. 24A demonstrates the cables on opposite sides of a central axis of the instrument shaft [0028]. For instance, the first cable 434A and the second cable 454B are on opposite sides of a central axis of the instrument shaft assembly ([0028, FIG. 24A]).
Regarding claim 14, Shelton, IV suggests the medical instrument of claim 1. Shelton does not explicitly teach the plurality of input spindles is arranged in an array; 
the plurality of first cables are wrapped about the plurality of input spindles in directions such that paths of the plurality of first cables leading from the plurality of input spindles to the plurality of first pulleys emerge within the array; and
 the plurality of second cables are wrapped about the plurality of input spindles in directions such that paths of the plurality of second cables leading from the plurality of input spindles to the plurality of second pulleys emerge from a perimeter of the array.
The Examiner respectfully submits that, as Shelton, IV teaches the use of the input spindles, cables, and pulleys, configuring the input spindles into an array, and 
 Regarding claim 15, Shelton, IV teaches a medical instrument (robotic system 10 [0199, FIG. 1]) comprising: 
a chassis (tool mounting portion 300 [0234, FIG. 18]) comprising a first piece and a second piece (driven disc elements 306 [0234, FIG. 15]), the first piece of the chassis comprising a first pulley (third drive pulley 432 is mounted on the driven disc element 306 [0234]), and the second piece of the chassis comprising a second pulley (fourth drive pulley 452 is mounted on the driven disc element 306 [0235]); 
a shaft comprising a first end and a second end (shaft assembly 200 has a first and second end as demonstrated on figures 5 and 22 [0225]), the first end of the shaft being coupled to the chassis (shaft assembly 200 which extends from the tool mounting portion 300 as demonstrated on figures 5 and 22 [0225, 0234-0235]); 
a jointed mechanism coupled to the second end of the shaft (effector 3000 which is coupled to the shaft assembly 200 as demonstrated on figure 22 [0225, 0234, 0406]), the jointed mechanism having a mechanical degree of freedom (the end of the effector 3000 has jaw members that have a plurality of degrees of motion [0234, 0406]); 
means for pulling a first cable (third drive spindle assembly 436 which uses tension mechanism for pulling the third drive cable 434 [0234, FIG. 18]), the first cable extending from the means for pulling the first cable, across the first pulley, through the 
Application No.: 16/317,235 Page 7 means for pulling a second cable (fourth drive spindle assembly 456 which uses tension mechanism for pulling the fourth drive cable 454 [0235, FIG. 18]), the second cable extending from the means for pulling the second cable, across the second pulley, through the shaft, and to the jointed mechanism (the fourth drive cable 454 extends across the fourth drive pulley 452 as indicated on figure 18 [0235]. The fourth drive cable 454 is also indicated by cables end portion 454B which extends through the proximal tube segment 202 of the shaft assembly 200 as demonstrated on figures 17-18 [0225, 0234]. The fourth drive cable 434A is then connected with the distal cable segment 447 which leads to articulation joint 3500 of the effector 3000 [FIG. 24, FIG. 24A, 0238, 0241]); 
wherein the first and second cables actuate the mechanical degree of freedom of the jointed mechanism (distal cables 444 and 447 cause the end effector ball 3522 to rotate within the socket 3514. Furthermore, this allows for movement of the effector 3000 in various directions [0238, 0241]).
Shelton, IV does not explicitly teach wherein the second piece positioned over the first piece.

Regarding claim 16, Shelton, IV suggests the medical instrument of claim 15, wherein the jointed mechanism has a second mechanical degree of freedom (the jaw of the effector has a plurality of degrees for motion [0406]).
Shelton, IV does not explicitly teach wherein the first piece of the chassis comprises a third pulley; 
the second piece of the chassis comprises a fourth pulley; and 
the medical instrument further comprises:
 means for pulling a third cable, the third cable extending from the means for pulling the third cable, across the third pulley, through the shaft, and to the jointed mechanism; 
means for pulling a fourth cable, the fourth cable extending from the means for pulling the fourth cable, across the fourth pulley, through the shaft, and to the jointed mechanism;
 wherein the third and fourth cables actuate the second mechanical degree of freedom of the jointed mechanism.
	The Examiner respectfully submits that, as Shelton, IV teaches the use of pulleys, cables, and means for pulling the cables to the jointed mechanism, configuring the exact number and arrangement of pulleys, cables, and means for pulling the cables 
Regarding claim 17, Shelton, IV suggests the medical instrument of claim 16. Shelton, IV does not explicitly the second cable crosses the first cable between the means for pulling the second cable and the second pulley.
The Examiner respectfully submits that, as Shelton, IV teaches the use of cables, pulleys, and means for pulling the cables, configuring the second cable to cross the first cable between the means for pulling the second cable and the second pulley would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).
Regarding claim 18, Shelton, IV suggests the medical instrument of claim 16. Shelton, IV does not explicitly teach wherein the second cable crosses the first cable and the fourth cable between the means for pulling the second cable and the second pulley.
The Examiner respectfully submits that, as Shelton, IV teaches the use of cables, pulleys, and means for pulling the cables, configuring the second cable to cross the first cable and the fourth cable between the means for pulling the second cable and the second pulley would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).

 the fourth cable crosses the second cable and the third cable between the means for pulling the fourth cable and the fourth pulley.
The Examiner respectfully submits that, as Shelton, IV teaches the use of cables, pulleys, and means for pulling the cables, configuring the arrangement of the cables, pulleys, and means for pulling the cables similar to the recited limitations above would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).
Regarding claim 20, Shelton, IV suggests the medical instrument of claim 15, wherein the means for pulling the first cable and the means for pulling the second cable is a spindle ([0234-0235]). 
Shelton does not explicitly which the first cable is wrapped in a first direction around the spindle and the second cable is wrapped around the spindle in a second direction opposite the first direction.  
However, the Examiner respectfully submits, as Shelton, IV teaches the use of cables and a spindle, configuring the cables to be wrapped in opposite directions around the spindle would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).

and wherein the means for pulling the second cable comprises a second spindle around which the second cable is wrapped (cable 454 extends around spindle 456 [0235]).

Statement on Communication via Internet
7. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792